Case: 19-30551      Document: 00515450500         Page: 1    Date Filed: 06/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-30551                             June 12, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHAD LIGHTFOOT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:17-CR-274-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges
PER CURIAM: *
       After a flood and a subsequent disaster declaration, Chad Lightfoot filed
a claim with the Federal Emergency Management Agency (FEMA) asserting
that his primary residence had been damaged. However, the house in question
was not Lightfoot’s primary residence. Lightfoot ultimately was convicted of a
single count of fraud in connection with a major disaster or emergency benefits
in violation of 18 U.S.C. § 1040.            He was sentenced to 71 months of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 19-30551   Document: 00515450500     Page: 2   Date Filed: 06/12/2020


                                  No. 19-30551

imprisonment, five years of supervised release, $23,684 in restitution, and a
$10,000 fine.
        On appeal, Lightfoot challenges the application of an enhancement for
the use of sophisticated means.             See U.S.S.G. § 2B1.1(b)(10).      The
determination that a defendant used sophisticated means is a factual finding
reviewed for clear error. See United States v. Miller, 906 F.3d 373, 376-77 (5th
Cir. 2018). We have affirmed this enhancement in cases involving “some
method that made it more difficult for the offense to be detected, even if that
method was not by itself particularly sophisticated.” United States v. Valdez,
726 F.3d 684, 695 (5th Cir. 2013).
        In support of his claim for benefits, Lightfoot obtained and presented an
identification card listing his address as the subject property. To establish
residency, he prepared a fake cable television bill for the address. Lightfoot
filed a false police report claiming that the property had been looted. He
obtained estimates for repairs and for replacement of items that allegedly had
been destroyed or stolen. Finally, when a different FEMA inspector was sent,
Lightfoot was defensive, verbally abusive, and claimed the “whole situation”
had caused his wife to suffer a miscarriage; when the inspector decided to
leave, he threatened to, and ultimately did, report the inspector to FEMA.
        As Lightfoot argues, when examined individually, his actions may not
appear particularly sophisticated. However, under a clear error standard, we
will uphold a sophisticated means finding “so long as it is plausible in light of
the record as a whole.” Miller, 906 F.3d at 377. Accordingly, we conclude that
his actions―taken as a whole―“made it more difficult for the offense to be
detected.” Valdez, 726 F.3d at 695. Therefore, the district court did not clearly
err.
        AFFIRMED.



                                        2